{¶ 25} Based on the total content of the affidavit filed by appellant with the trial court, I find that the trial court should either not have dismissed appellant's motion or should have held a hearing to clarify the discrepancies in the affidavit. Therefore, I find that the motions of appellant should not have been dismissed by the trial court because the jurisdictional affidavit contained apparent conflicting statements.
 {¶ 26} In spite of my disagreement with the trial court regarding the jurisdictional affidavit, I find that the trial court did not abuse its discretion in dismissing the motions. Therefore, I concur with the majority in regard to the disposition of this case. *Page 665